Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication in response to CON application filed 01/06/2021.

Allowable Subject Matter
2.	Claims 1-20 are allowed over prior arts of record.

The following is an examiner’s statement of reasons for allowance: Independent claims 1, 10 and 19 recite the features of:

“identifying an active voice call connected for a call participant, the active
voice call connected between the call participant and a first account of the plurality
of accounts of the messaging system;
establishing a set of instructions associated with the active voice call, the set
of instructions executable to cause display of a call user interface for the plurality of
accounts of the messaging system, the call user interface including controls for
interacting with the active voice call;
generating a message including a reference to the set of instructions for the
active voice call;
transmitting the message to a second account of the plurality of accounts of
the messaging system through the messaging system using the messaging functions
of the messaging system;

causing display of the call user interface to the second account of the
plurality of accounts of the messaging system using the set of instructions to allow
the second account of the plurality of accounts of the messaging system to interact
with the active voice call; and
establishing a connection to the active voice call for the second account of
the plurality of accounts of the messaging system in response to interaction by the
second account of the plurality of accounts of the messaging system with the call
user interface”.

The features in those independent claims are neither taught or made fairly obvious by the prior art or record.

Examiner has conducted a thorough search and have found that none of the prior art found clearly teach or fairly suggest:

“generating a message including a reference to the set of instructions for the
active voice call;
transmitting the message to a second account of the plurality of accounts of
the messaging system through the messaging system using the messaging functions
of the messaging system; and 
causing display of the call user interface to the second account of the
plurality of accounts of the messaging system using the set of instructions to allow
the second account of the plurality of accounts of the messaging system to interact
with the active voice call”.

For example, prior art Chen et al. (Pub.No.: 2018/0069963 A1) teaches in a voice communication processing method and system, receiving a notification that is sent by the server side and that indicates that the first application using a send account is joining the first voice communication group, wherein the second account is an account that is used by an electronic device different from the electronic device used to log in to the first application (see [0078]). However, Chen does not specifically teach generating and transmitting a message that includes a reference to a second account that causes display of the call user interface to the second account of the plurality of accounts of the messaging system using the set of instructions to allow the second account of the plurality of accounts of the messaging system to interact with the active voice call.

	For example, prior art Golcher Barguil (Pub.No.: 2017/0054661) teaches a Server Engine provides the Instant Messaging System with basic services such as user texting, user Voice and video call conversations and file sharing between users. The Server Engine continually reads the devices' raw data through the protocol connectors and processes it into useful information. It then makes the processed data available to the System Administrator where events, indicators, process variables, and similar actions can used this information (see [0029]). However, Golcher Barguil does not specifically teach generating and transmitting a message that includes a reference to a second account that causes display of the call user interface to the second account of the plurality of accounts of the messaging system using the set of instructions to allow the second account of the plurality of accounts of the messaging system to interact with the active voice call


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rasha S. AL-Aubaidi whose telephone number is (571) 272-7481.  The examiner can normally be reached on Monday-Friday from 8:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on (571) 272-7488.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RASHA S AL AUBAIDI/Primary Examiner, Art Unit 2652